Citation Nr: 9910094	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-29 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of pes 
planus, due to aggravation.

2.  Entitlement to service connection for residuals of 
ptomaine food poisoning.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to June 
1956.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1997, from 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  No competent medical evidence or opinion has attributed 
the veteran's current foot disabilities to his remote 
military service.

2.  No medical evidence or testimony has been presented 
regarding the veteran's claimed residuals of food poisoning.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of pes 
planus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 and Supp. 1998).

2.  The claim for service connection for residuals of food 
poisoning is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 and Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such further 
development would be futile.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The veteran contends that his current foot disabilities are 
related to his military service.  He specifically contends 
that he entered service with flat feet and this disorder was 
aggravated by boots which were too small, marching, running, 
and standing.

A review of the veteran's service medical records indicates 
that he was evaluated as having third degree pes planus on 
his entrance physical examination.  It was not found to be 
disqualifying.  

Records dated in July 1953 show the veteran hospitalized for 
food poisoning for two days.  It was noted to be 
staphylococcus toxin, probably from chicken salad.  He was 
discharged in improved condition.  

Records dated in October 1953 show treatment for a sprained 
ankle.  Records dated in March 1953 show an evaluation of 
bilateral pes planus and a recommendation that the veteran be 
fitted with orthotic shoe supports.  On examination in April 
1956 he was shown to have second degree pes planus, and he 
complained of cramps in his legs with exertion.  A U.S. Army 
Reserve examination, conducted in April 1960, again shows pes 
planus, otherwise normal, with no complaints noted.

A private medical statement of Dr. Wuertzer, dated in 
November 1996, shows the veteran undergoing treatment for 
diabetes for the prior 2 1/2 years.  The physician noted that 
during the prior several months the veteran had experienced a 
great number of problems with a diabetic/pressure ulceration 
beneath his left great toe.  

A private medical statement of Dr. Hewitt, dated in November 
1996, shows the veteran undergoing treatment for 
osteomyelitis of the left great toe, and a diabetic ulcer of 
the toe.

A private medical statement of Dr. Paulk, dated in November 
1996, shows the veteran under care for insulin dependent 
diabetes mellitus, hypertension, peripheral vascular disease, 
osteomyelitis of the left foot, and chronic renal failure.

The Board notes the veteran's testimony at his personal 
hearing, conducted in June 1998.  He stated that his feet 
were flat when he entered the Army.  He reported that during 
basic training he was issued boots which were too small, and 
that he was unable to obtain replacement boots until several 
months later, at his permanent duty station.  He stated that 
during service he experienced pain and swelling of his feet.  

He stated that his service medical records do not contain 
records of all instances of treatment because he was a medic 
and frequently obtained treatment from a German civilian 
doctor on an informal basis.  He reported that this treatment 
consisted of rest and soaking his feet.  He stated that his 
feet were asymptomatic from discharge in June 1956 until 
approximately 1958.  From 1958 to 1977 the veteran 
experienced foot problems similar to those he complained of 
in service.  

He testified that from 1977 onwards his problems became more 
severe as his job required him to spend a considerable amount 
of time standing and walking.  He stated that his current 
problems consist of recurrent infections and a bone fracture.  
He stated that his diabetes does not cause his foot problems 
but that it makes recovery more difficult.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 and Supp. 1998); 38 C.F.R. § 3.303 (1998).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well- grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has also held that although a claim need 
not be conclusive, the statute provides that it must be 
accompanied by evidence that justifies a "belief by a fair 
and impartial individual" that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  Lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  See Grottveit, 5 Vet. 
App. at 93 (Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  See Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

With regard to the veteran's claim for service connection for 
residuals of pes planus, no medical evidence or opinion has 
related the veteran's current osteomyelitis of the left great 
toe, and diabetic pressure ulcerations to his inservice 
complaints of pes planus.  The veteran is not shown to be 
competent to render a professional medical opinion regarding 
the etiology of his current disability.  As noted above, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded.  His claim is, therefore, not 
well grounded and is denied.

With regard to his claim for service connection for residuals 
of ptomaine food poisoning, no evidence or testimony has been 
presented regarding any residual disability.  Service medical 
records show food poisoning due to staphylococcus toxin, with 
improvement and return to duty after two days.  As there is 
no evidence of current disability, his claim is, therefore, 
not well grounded and is denied.

However, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application, where the veteran has reported other known or 
existing evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Epps v. Brown, 9 Vet. App. 341 (1996).  In this case, 
regardless of whether the obligation attached, VA has 
complied with this obligation in the August 1997 statement of 
the case and in the above discussion.


ORDER

Entitlement to service connection for residuals of pes planus 
is denied.
Entitlement to service connection for residuals of food 
poisoning is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

